Exhibit 10.1
EXECUTION COPY


AMENDMENT NO. 2
This AMENDMENT NO. 2 (this “Amendment No. 2”) dated as of April 12, 2018, by and
among WAYFAIR LLC, a limited liability company organized under the laws of the
State of Delaware (the “Borrower”); WAYFAIR INC., a corporation organized under
the laws of the State of Delaware (the “Parent”); CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, and the lenders party hereto, is entered into in
connection with the Credit Agreement, dated as of February 22, 2017 (as amended
by that certain Amendment No. 1 dated as of September 11, 2017, and as further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), among the Borrower, the
Parent, the lenders party thereto, the Swing Line Lender, the L/C Issuer and the
Administrative Agent.
The Borrower, the Parent, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer have agreed to certain amendments to the Credit
Agreement.
Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1    Definitions. Except as otherwise defined in this Amendment No. 2,
terms defined in the Credit Agreement are used herein as defined therein.
Section 2    Amendments to Credit Agreement. The following amendments to the
Credit Agreement shall take effect on the date hereof:
(a)    References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.
(b)    Definitions. Section 1.1 of the Credit Agreement shall be amended by
amending the following definitions and replacing them in their entirety with the
definitions set forth herein (to the extent already included in Section 1.1),
or, as applicable, adding the following definitions in the appropriate
alphabetical order (to the extent not already included in Section 1.1):
“Free Cash Flow” means, for any period, Consolidated EBITDA plus Changes in
Working Capital, minus Consolidated Capital Expenditures, minus Consolidated
Interest Expense (other than interest paid-in-kind, amortization of financing
fees, other non-cash Consolidated Interest Expenses and any expenses Cash
Collateralized in accordance with the terms of this Agreement), minus the amount
of Taxes based on income actually paid in cash or required to be paid in cash
(including Taxes relating to net settlement of equity awards to the extent they
constitute a use of cash), minus





--------------------------------------------------------------------------------




Restricted Payments (other than Restricted Payments permitted under Section
8.6(a)(vii) and Restricted Payments that are already accounted for in this
definition, such as Taxes relating to net settlement of equity awards) made in
cash, and minus cash consideration paid in connection with a Permitted
Acquisition. For the avoidance of doubt, Free Cash Flow shall be calculated
without duplication of items covered by more than one defined term. Free Cash
Flow at any date may be a positive or negative number. Free Cash Flow increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.
“Letter of Credit Commitment Amount” means, as of any date, $65,000,000, as such
amount is reduced from time to time in accordance with Section 2.3.
“Permitted Structured Repurchase Transaction” means any forward purchase or
accelerated share repurchase transaction relating to the Parent’s Equity
Interests for which the Parent is the purchaser, a call or capped call option
relating to the Parent’s Equity Interests purchased by the Parent, and/or a put
or put spread option relating to the Parent’s Equity Interests sold by the
Parent and/or any other structured equity repurchase transaction similar to any
of the foregoing presented to the Administrative Agent and the Lenders by the
Parent and to which the Administrative Agent and the Required Lenders have
consented, in each case, entered into by the Parent with any of Citibank, N.A.,
JPMorgan Chase Bank, N.A., Bank of America, N.A., Goldman Sachs Group, Inc.,
Morgan Stanley & Co. International PLC, or any of their respective Affiliates,
in each case to the extent such financial institution is then a leading dealer
in the market in respect of such transactions (each, a “Structured Repurchase
Dealer”); provided that the aggregate amount of any premium(s), prepayment
amount(s), strike price(s) or other applicable purchase price, costs, expenses
or any other payments (whether absolute or contingent) for such Permitted
Structured Repurchase Transaction, at the time of entry into such Permitted
Structured Repurchase Transaction, does not, and, during the term of this
Agreement, will not, exceed the amount permitted to be paid by the Parent in
respect of repurchases of the Parent’s Equity Interests pursuant to Section
8.6(a)(vii); provided, further, that such transaction is a Swap Agreement and
will be entered into between the Parent and a Structured Repurchase Dealer under
an ISDA Master Agreement and there shall be no Credit Support Annex, Credit
Support Document, Credit Support Provider, security, guaranty or other credit
support with respect thereto, in each case provided by the Parent, the Borrower
or any of their respective Affiliates; provided, further, that immediately
before and after giving pro forma effect to the entry into such Permitted
Structured Repurchase Transaction, and any concurrent use of proceeds thereof,
no Default or Event of Default shall have occurred and be continuing hereunder.


- 2 -    

--------------------------------------------------------------------------------




“Standby Letter of Credit Commitment Amount” means, as of any date, $65,000,000,
which is a sub-facility of the Letter of Credit Commitment and is a part of, and
not in addition to, the Letter of Credit Commitment.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, including,
without limitation, any Permitted Bond Hedge Transaction, any Permitted Warrant
Transaction or any Permitted Structured Repurchase Transaction.
(c)    Amendment of Section 7.1(f). Section 7.1(f) of the Credit Agreement is
hereby amended to read in its entirety as follows:
“(f)    concurrently with the delivery of the financial statements pursuant to
Section 7.1(a) and Section 7.1(b), a Compliance Certificate (i) showing (in
reasonable detail and with appropriate calculations and computations in all
respects reasonably satisfactory to the Administrative Agent) (A) computations
of the financial covenants set forth in Section 8.4 as of the last day of the
immediately preceding Fiscal Quarter, (B) in respect of any repurchase of Equity
Interests of the Parent (including any Permitted Structured Repurchase
Transaction) entered into during the immediately preceding Fiscal Quarter, (x)
the amount of any cash payment(s) made by the Parent in connection with such
repurchase, and (y) the amount of any net cash proceeds paid to the Parent under
such repurchase, (C) the aggregate amount of any cash payment(s) made by the
Parent in connection with any repurchase of Equity Interests of the Parent
(including any Permitted Structured Repurchase Transaction) during the term of
this Agreement as of the last day of the immediately preceding Fiscal Quarter,
and (D) the aggregate amount of net cash proceeds, if any, paid to the Parent in
connection with any repurchase of Equity Interests of the Parent (including any
Permitted Structured Repurchase Transaction) during the term of this Agreement
as of the last day of the immediately preceding Fiscal Quarter, (ii) certifying
that the Financial Officer executing such Compliance Certificate has no
knowledge of any Default or Event of Default existing as of such date except as
specified in such Compliance Certificate (and, if any Default or Event of
Default then exists, reasonably detailed information regarding the same and the
actions which the Parent or the Borrower has taken or propose to take with
respect thereto), (iii) reporting any updates to the inventory locations and/or
additional Intellectual Property required to be disclosed in Schedules 6.14 and
6.15, from the Effective Date or from the date the most recent Compliance
Certificate was delivered, and (iv) attaching and certifying true, correct and
complete copies of all contracts or other agreements relating to any Permitted
Structured Repurchase Transaction as of the last day of the immediately
preceding Fiscal Quarter;”


- 3 -    

--------------------------------------------------------------------------------




(d)    Amendment of Section 7.1(l). Section 7.1(l) of the Credit Agreement is
hereby amended to read in its entirety as follows:
“(l)    promptly when available and, in any event, within sixty (60) days after
the beginning of any Fiscal Year (commencing with Fiscal Year 2018), (i)
projections for the Parent and its Subsidiaries for such Fiscal Year and (ii) a
projected quarterly consolidated balance sheet of the Parent and its
Subsidiaries for such Fiscal Year, together with related quarterly consolidated
statements of projected cash flow and projected income statements for such
Fiscal Year, which projections shall be accompanied by a certificate of a
Financial Officer of the Parent certifying that such projections and balance
sheet have been presented to the Parent’s board of directors, and stating that
such projections are based on reasonable estimates, information and assumptions
and that such Financial Officer of the Parent has no reason to believe that such
projections are incorrect or misleading in any material respect (it being
understood that projections are subject to uncertainties and contingencies and
that no assurance can be given that any projection will be realized);”


(e)    Amendment of Section 8.2(b)(y).    Section 8.2(b)(y) of the Credit
Agreement is hereby amended to read in its entirety as follows:


“(y)    such obligations arise under a Permitted Bond Hedge Transaction,
Permitted Warrant Transaction or Permitted Structured Repurchase Transaction;”


(f)    Amendment of Section 8.5(n).    Section 8.5(n) of the Credit Agreement is
hereby amended to read in its entirety as follows:


“(n)    Permitted Acquisitions and any Investments in connection with a
Permitted Bond Hedge Transaction or Permitted Structured Repurchase Transaction:
and”


(g)    Amendment of Section 8.6(a)(i). Section 8.6(a)(i) of the Credit Agreement
is hereby amended to read in its entirety as follows:




“(i)    the Parent may make Restricted Payments (including repurchases of Equity
Interests of the Parent from employees or directors of the Parent and its
Subsidiaries to the extent that the proceeds of such repurchases are applied to
satisfy withholding tax obligations arising in connection with the vesting of
restricted Equity Interests, but excluding other repurchases of Equity Interests
of the Parent); provided that both before and after giving effect to such
Restricted Payment: (A) as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered, the


- 4 -    

--------------------------------------------------------------------------------




Parent and its Subsidiaries shall be in compliance with Section 8.4; (B) the
aggregate amount of such payments shall not exceed $25,000,000 during any one
Fiscal Year and $50,000,000 during the term of this Agreement and (C) no Default
or Event of Default shall exist or result therefrom;”


(h)    Amendment of Section 8.6(a). Section 8.6(a) of the Credit Agreement is
hereby amended to:


(i) delete the word “and” at the end of clause (v) thereof;


(ii) amend clause (vi) to read in its entirety as follows:
 
“(vi)    the Parent may make (I)(a) the payment of the premium to the Hedge
Provider due under and determined in accordance with the Permitted Bond Hedge
Transaction or (b) any payments or deliveries to the Hedge Provider required
under and determined in accordance with the Permitted Warrant Transaction, in
each case, (i) by delivery of the Parent’s Equity Interests upon settlement
thereof or (ii) by (A) payment of an early termination amount thereof in common
stock upon any early termination thereof or (B) set-off against the related
Permitted Bond Hedge Transaction or (II) any payments (other than any payment(s)
of any premium(s), prepayment amount(s), strike price(s) or other applicable
purchase price, costs, expenses or any other payments (whether absolute or
contingent) for a Permitted Structured Repurchase Transaction at the time of
entry into such Permitted Structured Repurchase Transaction) or deliveries to a
Structured Repurchase Dealer required under and determined in accordance with a
Permitted Structured Repurchase Transaction, in each case, (i) by delivery of
the Parent’s Equity Interests upon settlement thereof or (ii) by payment of an
early termination amount thereof in common stock upon any early termination
thereof; and”; and
(iii) add the following new clause (vii) immediately following clause (vi)
thereof, as follows:


“(vii)    the Parent may make Restricted Payments in connection with repurchases
of Equity Interests of the Parent (including payment(s) of any premium(s),
prepayment amount(s), strike price(s) or other applicable purchase price, costs,
expenses or any other payment (whether absolute or contingent) for a Permitted
Structured Repurchase Transaction that, at the time of entry into such Permitted
Structured Repurchase Transaction, does not, and during the term of this
Agreement, will not, exceed the amount permitted to be paid by the Parent in
respect of repurchases of the Parent’s Equity Interests pursuant to the
immediately following proviso); provided that both before and after giving
effect to any such repurchase: (A) the Parent and its Subsidiaries shall be in
compliance with Section 8.4; (B) the aggregate


- 5 -    

--------------------------------------------------------------------------------




amount of such Restricted Payments shall not exceed, during the term of this
Agreement, the sum of (x) $100,000,000 plus (y) the aggregate net cash proceeds,
if any, paid to the Parent in connection with any repurchase of Equity Interests
of the Parent (including any Permitted Structured Repurchase Transaction), as
set forth in the most recently delivered Compliance Certificate and (C) no
Default or Event of Default shall exist or result therefrom.”     
(i)    Amendment to Exhibit D. Exhibit D of the Credit Agreement is hereby
amended to read in its entirety as set forth on Schedule I hereto.


Section 3    Conditions of Effectiveness. This Amendment No. 2 shall become
effective as of the date upon which the Administrative Agent shall have received
counterparts of this Amendment No. 2 executed by the Parent, the Borrower and
the Lenders (the “Amendment Effective Date”).
Section 4    Reserved.
Section 5    Loan Documents. Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect. This Amendment No. 2 is a Loan
Document under the Credit Agreement and shall be construed in accordance with
the Credit Agreement.
Section 6    Miscellaneous. This Amendment No. 2 may be executed in any number
of counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment No. 2 by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 2. This Amendment No. 2 and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment No. 2 and
the transactions contemplated hereby and under any Loan Document shall each be
governed by, and each be construed in accordance with, the laws of the State of
New York. This Amendment No. 2 and each other Loan Document constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersede any prior agreements, written or oral, with respect
thereto.
Section 7    Jurisdiction; Etc. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
related party of the foregoing in any way relating to this Amendment No. 2 or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York state court or, to the fullest
extent permitted by applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action,


- 6 -    

--------------------------------------------------------------------------------




litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Amendment No. 2 or in any other Loan Document shall affect any
right that the Administrative Agent or any other Lender Party may otherwise have
to bring any action or proceeding relating to this Amendment No. 2 or any other
Loan Document against each Loan Party or its properties in the courts of any
jurisdiction. Each Loan Party irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Amendment No. 2 or any other Loan Document in any court
referred to in this Section 7. Each Loan Party hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
[Signature Page Follows]







- 7 -    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
WAYFAIR LLC
By:     /s/ Michael Fleisher
Name: Michael Fleisher
Title: Chief Financial Officer
PARENT:
WAYFAIR INC.
By:     /s/ Michael Fleisher
Name: Michael Fleisher
Title: Chief Financial Officer
CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


By: /s/ Ronald Homa
Name: Ronald Homa
Title: Senior Vice President As Authorized

CITIBANK, N.A.,
as Lender


By: /s/ Ronald Homa
Name: Ronald Homa
Title: Senior Vice President As Authorized



SILICON VALLEY BANK,
as Lender


By: /s/ Jon Wolter
Name: Jon Wolter
Title: Vice President










--------------------------------------------------------------------------------


        






SCHEDULE I


REVISED FORM OF COMPLIANCE CERTIFICATE


[See attached.]





--------------------------------------------------------------------------------


EXHIBIT D






[FORM OF]
COMPLIANCE CERTIFICATE
Dated as of [__], 20[__]


Reference is made to that certain Credit Agreement, dated as of February 22,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wayfair LLC (the
“Borrower”), Wayfair Inc. (the “Parent”), the lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Unless otherwise defined herein, capitalized terms used herein have the
meanings provided in the Credit Agreement.
The undersigned Financial Officer hereby certifies, in his/her capacity as a
Financial Officer and not in his/her personal capacity, that as of the date
hereof that he/she is the [___] of the Parent and/or the Borrower, and that, as
such he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Parent and/or the Borrower, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Parent and the Borrower have delivered the year-end audited financial
statements required by Section 7.1(b) of the Credit Agreement for the Fiscal
Year ended as of [___], together with the report and opinion of an independent
certified public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent and the Borrower have delivered the unaudited financial
statements required by Section 7.1(a) of the Credit Agreement for the Fiscal
Quarter ended as of [___]. Such financial statements are complete and correct
and fairly present in all material respects the financial position of the Parent
and its consolidated Subsidiaries (subject to year-end audit adjustment and the
absence of footnotes).
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and the Borrower during the accounting period covered by such
financial statements.
3.    A review of the activities of the Parent and the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and the Borrower
performed and observed its Obligations under the Loan Documents; and [SELECT
ONE] [to the knowledge of the undersigned, during such fiscal period the Parent
and the Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.] --OR-- [to the knowledge of the undersigned, during such
financial period, the following covenants or conditions have not been performed
or observed and the following is a list of each such Default or Event of Default
and its nature and status:]







--------------------------------------------------------------------------------




4.    Each of the representations and warranties set forth in Article VI of the
Credit Agreement and in each of the other Loan Documents are true and correct in
all material respects with the same effect as if made as of the date hereof;
provided, that such representations and warranties (i) that relate solely to an
earlier date shall be true and correct in all material respects as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard.
5.    The financial covenant analysis set forth on Schedule I attached hereto
are true and accurate as of the date of this Certificate.
6.    Schedule II attached hereto sets forth (i) in respect of any repurchase of
Equity Interests of the Parent (including any Permitted Structured Repurchase
Transaction) entered into during the immediately preceding Fiscal Quarter, (x)
the amount of any cash payment(s) made by the Parent in connection with such
repurchase, and (y) the amount of any net cash proceeds paid to the Parent under
such repurchase, (ii) the aggregate amount of any cash payment(s) made by the
Parent in connection with any repurchase of Equity Interests of the Parent
(including any Permitted Structured Repurchase Transaction) during the term of
the Credit Agreement as of the last day of the immediately preceding Fiscal
Quarter, and (iii) the aggregate amount of net cash proceeds, if any, paid to
the Parent in connection with any repurchase of Equity Interests of the Parent
(including any Permitted Structured Repurchase Transaction) during the term of
the Credit Agreement as of the last day of the immediately preceding Fiscal
Quarter.
7.    [SELECT ONE] [Attached hereto as Schedule III are] -- OR -- [There are no]
additional inventory locations and/or Intellectual Property required to be
disclosed in Schedules 6.14 and 6.15 of the Credit Agreement from the Effective
Date or from the date the most recent Compliance Certificate has been delivered.
8.    Attached hereto as Schedule IV are true, correct and complete copies of
all contracts or other agreements relating to any Permitted Structured
Repurchase Transaction as of the last day of the immediately preceding Fiscal
Quarter.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.
WAYFAIR LLC
By:

Name: [__]
Title: [__]








[Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE I
to Exhibit D


[Financial Covenant Calculations]







--------------------------------------------------------------------------------


SCHEDULE II
to Exhibit D




[Repurchases of Equity Interests Disclosure]


 
Cash Payments Made by Parent in connection with
Net Cash Proceeds Paid to Parent in connection with
 
Quarter
Repurchases of Equity Interests
Repurchases of Equity Interests
 
Q2 2017
Q3 2017
Q4 2017
Q1 2018
Q2 2018
 
 
 
Q3 2018
 
 
 
Q4 2018
 
 
 
Q1 2019
 
 
 
Q2 2019
 
 
 
Q3 2019
 
 
 
Q4 2019
 
 
 
Q1 2020
 
 
 
________________
______________________
_______________________
 
Aggregate Amounts:
 
 
 
 
 
 
 












--------------------------------------------------------------------------------


SCHEDULE III
to Exhibit D




[Updated Schedules 6.14 and 6.15]







--------------------------------------------------------------------------------


SCHEDULE IV
to Exhibit D




[Copies of all contracts or other agreements relating to any Permitted
Structured Repurchase Transaction]





